Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 6, 8, 9 is/are objected to because of the following informalities:  
Claim 6 lines 1-2 have two “wherein”’s back to back which seems to be grammatically incorrect.
Claim 8 recites “wherein the or each sensor element” which seems to be grammatically incorrect. A suggested edit is to recite “wherein the sensor element”. 
Claim 9 recites “wherein the or each sensor element” which seems to be grammatically incorrect. A suggested edit is to recite “wherein the sensor element”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the output circuit” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, instant claim 13 is assumed to be dependent upon claim 12 which recites “an output circuit”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 7, 10-12, 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pugh (US 20120215291 A1; Filed 1/31/2012; cited in IDS) in view of Oshiro (JP 2004313213 A1; 8/23/2012; cited in IDS; Espacenet English Translation relied upon).
Regarding claim 1, Pugh teaches a medical apparatus ([0006]), comprising: 
a radiation source for emitting radiation towards an area to be treated of a patient (Fig. 1; [0032]-[0035]);
a mount element arranged to be worn by the patient for positioning the radiation source in a predetermined position relative to the area to be treated (Fig. 1; Fig. 10; [0032]-[0035]).
Pugh does not teach a sensor element arranged to provide a signal indicative of whether the apparatus is being worn by the patient. However, Oshiro teaches in the same field of endeavor (Fig. 1) a sensor element arranged to provide a signal indicative of whether the apparatus is being worn by the patient (Fig. 2-4, touch sensor 14; p. 3 paragraph 2; p. 5 paragraph 2). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Pugh to include these features as taught by Oshiro because this enables safe operation of the device (p. 3 paragraph 2; p. 5 paragraph 2). 
The combination of Pugh and Oshiro teaches at least one controller arranged to receive the signal from the sensor (Oshiro p. 3 paragraph 2; p. 5 paragraph 2), and to determine whether the apparatus is being worn by the patient (Oshiro p. 3 paragraph 2; p. 5 paragraph 2), and to determine duration data indicative of the duration for which the radiation source emits radiation whilst the apparatus is being worn by the patient (Pugh [0048] “store actual light therapy dates, times, durations and intensities”).
Regarding claim 2, the combination of Pugh and Oshiro teaches wherein the controller is further arranged to control the operation of the radiation source (Pugh [0039]; [0047]; Oshiro p. 2 paragraph 2; p. 5 paragraph 2).
Regarding claim 3, the combination of Pugh and Oshiro teaches wherein the controller is arranged to control the operation of the radiation source such that radiation is emitted when the signal received from the sensor element indicates that the apparatus is being worn by the patient (Oshiro p. 2 paragraph 2; p. 5 paragraph 2).
Regarding claim 4, the combination of Pugh and Oshiro teaches wherein the mount element comprises a mask, goggles or a visor arranged to be attached to a patient's face or head, for positioning the radiation source in a predetermined position relative to at least one eye of the patient (Pugh Fig. 1; Fig. 10; Oshiro Fig. 1-4).
Regarding claim 7, the combination of Pugh and Oshiro teaches further comprising at least one further sensor element arranged to provide a signal indicative of whether the apparatus is being worn by the patient (Oshiro Fig. 2-4, touch sensors 14; p. 3 paragraph 2; p. 5 paragraph 2; there are multiple touch sensors).
Regarding claim 10, the combination of Pugh and Oshiro teaches wherein the controller is arranged to control the radiation source such that radiation is emitted when the signal received from the sensor element indicates that the apparatus is being worn by the patient only if a predetermined radiation emission dosage has not been exceeded (Pugh [0030]; [0039]; [0047] “programmed light therapy schedule” would inherently control how much radiation is delivered for therapy which reads on the instant claim’s “predetermined radiation emission dosage”; Oshiro p. 5 paragraph 2 “output can be set to a predetermined output”).
Regarding claim 11, in the combination of Pugh and Oshiro, Pugh teaches a memory component arranged to store the duration data ([0048] “Memory 802 may be used…store actual light therapy dates, times, durations and intensities”; [0056] “supporting electronics 1102 may include…memory”).
Regarding claim 12, in the combination of Pugh and Oshiro, Pugh teaches an output circuit arranged to transmit the duration data ([0056] “USB connector; wireless communication”).
Regarding claim 14, Pugh teaches a method of operating a medical apparatus for emitting radiation towards an area to be treated of a patient (Fig. 1; [0032]-[0035]).
Pugh does not teach operating a sensor element to provide a signal indicative of whether the apparatus is being worn by a patient; 
supplying the signal from the sensor element to a controller.
However, Oshiro teaches in the same field of endeavor (Fig. 1) operating a sensor element to provide a signal indicative of whether the apparatus is being worn by a patient (Fig. 2-4, touch sensor 14; p. 3 paragraph 2; p. 5 paragraph 2); 
supplying the signal from the sensor element to a controller (Oshiro p. 3 paragraph 2; p. 5 paragraph 2).
Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Pugh to include these features as taught by Oshiro because this enables safe operation of the device (p. 3 paragraph 2; p. 5 paragraph 2). 
In the combination of Pugh and Oshiro, Pugh teaches determining duration data indicative of the duration for which a radiation source emits radiation whilst the apparatus is being worn by the patient ([0048] “store actual light therapy dates, times, durations and intensities”).
 In the combination of Pugh and Oshiro, Oshiro teaches using the signal from the sensor element (p. 3 paragraph 2; p. 5 paragraph 2).
Regarding claim 15, in the combination of Pugh and Oshiro, Oshiro teaches controlling the radiation source such that the radiation source emits radiation when the signal from the sensor element indicates that the apparatus is being worn by the patient (Oshiro p. 2 paragraph 2; p. 5 paragraph 2).
Regarding claim 16, the combination of Pugh and Oshiro teaches wherein the radiation source is supported by a mount element arranged to be worn by the patient for positioning the radiation source in a predetermined position relative to the area to be treated of the patient (Pugh Fig. 1; Fig. 10; [0032]-[0035]; Oshiro Fig. 1-4).
Regarding claim 17, in the combination of Pugh and Oshiro, Pugh teaches storing the duration data ([0048] “Memory 802 may be used…store actual light therapy dates, times, durations and intensities”; [0056] “supporting electronics 1102 may include…memory”).
Regarding claim 18, in the combination of Pugh and Oshiro, Pugh teaches outputting the duration data for transmission from the apparatus ([0056] “USB connector; wireless communication”).

Claim(s) 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pugh and Oshiro as applied to claim 1 above, and further in view of Asvadi (US 20090018622 A1; 1/15/2009; cited in IDS).
Regarding claim 5, the combination of Pugh and Oshiro does not teach wherein the radiation source comprises an organic light emitting diode (OLED). However, Asvadi teaches in the same field of endeavor (Fig. 20) wherein the radiation source comprises an organic light emitting diode (OLED) (0037]; [0058]). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Pugh and Oshiro to include this feature as taught by Asvadi because OLED can cover a large area of the body without the need for a diffusing layer as necessary for many other LEDs ([0037]).
Regarding claim 6, the combination of Pugh, Oshiro, and Asvadi teaches wherein the mount element comprises a mask, goggles or a visor arranged to be attached to a patient's face or head, for positioning the radiation source in a predetermined position relative to at least one eye of the patient (Pugh Fig. 1; Fig. 10; Oshiro Fig. 1-4); and 
the radiation source comprises a pair of OLEDs supported by the mount element such that when the apparatus is used by a patient each OLED is in a predetermined position relative to at least one eye of the patient (Asvadi [0037]; as explained above regarding claim 5, it would have been obvious to use OLED of Asvadi for the LED of Pugh and Oshiro).

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pugh and Oshiro as applied to claim 1 above, and further in view of Herzog (US 20080062338 A1; 3/31/2008; cited in IDS).
Regarding claim 8, the combination of Pugh and Oshiro does not teach wherein the or each sensor element comprises a capacitive sensor supported by the mount such that when the apparatus is worn by a patient the capacitive sensor is in close proximity to the patient's skin. However, Herzog teaches in the same field of endeavor (Fig. 1A) capacitive sensor supported by the mount such that when the apparatus is worn by a patient the capacitive sensor is in close proximity to the patient's skin ([0150]). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Pugh and Oshiro to include this feature as taught by Herzog because this enables monitoring for compliance of the patient in wearing the device and treatment to improve treatment outcome ([0009]; [0118]; [0150]-[0151]).

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pugh and Oshiro as applied to claim 1 above, and further in view of Linden (US 5585871 A; 12/17/1996; cited in IDS).
Regarding claim 9, the combination of Pugh and Oshiro does not teach wherein the or each sensor element comprises a light emitter and receiver arrangement supported by the mount such that when the apparatus is worn by a patient the receiver is prevented from receiving light from the light emitter. However, Linden teaches in  the same field of endeavor (Fig. 1) wherein the or each sensor element comprises a light emitter and receiver arrangement supported by the mount such that when the apparatus is worn by a patient the receiver is prevented from receiving light from the light emitter (Col. 3 lines 1-2 “motion sensitive switch…light beam sensor”). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Pugh and Oshiro to include this feature as taught by Linden because Linden teaches that these sensors (light sensor) can be substituted with other sensors (e.g. touch sensor of Oshiro) to achieve the same function (Linden Col. 2 lines 66-68); MPEP 2144.06 art recognized equivalence for the same purpose.

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pugh and Oshiro as applied to claims 10, 12 above, and further in view Osterhout (US 20140063055 A1; Filed 12/30/2011; cited in IDS).
Regarding claim 13, the combination of Pugh and Oshiro does not teach wherein the output circuit comprises an RFID circuit arranged to transmit the duration data to an associated RFID receiver. Note that Pugh does teach wireless transmission of data (Pugh [0056]). However, Osterhout teaches in the same field of endeavor (Fig. 1) a form of wireless connection that is used is RFID ([0524] “a wireless connection, RFID, and the like”). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Pugh and Oshiro to use RFID as taught by Osterhout because this is a suitable form of wireless communication; see MPEP 2144.06 art recognized equivalence for the same purpose and MPEP 2144.07 art recognized suitability for an intended purpose.

Conclusion
This is a continuation of applicant's earlier Application No. 14/380255.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application (Note that the instant claims are exactly the same as the corresponding originally filed claims in parent 14/380255 filed 8/21/2014).  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792